DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 21 January 2022 is acknowledged.  Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 1-11 are objected to because of the following informalities:  only the first letter of the first word should be capitalized in each claim, except in the case of acronyms or proper nouns; and, each claim should end with a period; in claim 1, “a extinguisher” should be --an extinguisher--; in claim 2, “a encoder” should be --an encoder--; in claim 9, one instance of the phrase “further including” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
longer” in claim 3 is a relative term which renders the claim indefinite.  The term “longer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “longer” describes the distance over which the signal is sent; however, it is not clear relative to what the distance must be “longer” since no other distance is recited.  
The terms “high” and “large” in claim 5 are relative terms which render the claim indefinite. The terms “high” and “large” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “high” describes the pressure of the tank and the term “large” describes the amount of extinguisher solution or inert gas stored within the tank; however, what one of ordinary skill in the art might consider to be “high” or “large”, another may not.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.
The term “high” in claim 6 is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “high” describes the pressure of the tank; however, what one of ordinary skill in the art might consider to be “high”, another may not.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.
The term “low” in claim 7 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “low” describes the pressure of the tank and the pressure for the valve; however, .
The terms “low” and “high” in claim 8 are relative terms which render the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “low” describes the current applied to the relay and the term “high” describes the current power to open the valve; however, what one of ordinary skill in the art might consider to be “low” or “high”, another may not.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.
The term “low” in claim 9 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “low” describes the pressure of the tank; however, what one of ordinary skill in the art might consider to be “low”, another may not.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allison et al. (US 5,850,876).
Regarding claim 1, Allison teaches a fire suppression system (fig. 12) comprising: a tank (160) holding a extinguisher solution or inert gas (col. 13, ln. 2-4); said tank containing a valve (173, see fig. 12); a controller (177) for detecting and sending signals (col. 12, ln. 60-col. 13, ln. 4); said controller connected to a sensor (175/176, see fig. 12); said sensor for detecting temperature (col. 10, ln. 48-49); said controller sending a signal when said temperature is detected by said sensor as being over a threshold (col. 10, ln. 56-57; col. 12, ln. 60-col. 13, ln. 4); said signal is then sent by said controller to said valve causing said valve to open (col. 13, ln. 1-4); said extinguisher solution or inert gas flowing through said valve to suppress the fire (col. 13, ln. 1-4; fig. 12).
Regarding claim 5, Allison teaches the fire suppression system described regarding claim 1, and further including a high pressure tank (161); said high pressure tank stores a large amount of said extinguisher solution or inert gas (col. 13, ln. 19-22).  
Regarding claim 6, Allison teaches the fire suppression system described regarding claim 1, and further including high pressure tank (161); a regulator (167); said regulator lowers the pressure of said extinguisher solution or inert gas producing a regulated extinguisher solution or inert gas (col. 12, ln. 56 and col. 13, ln. 23-25 - inherently, the pressure of the gas will drop across the valve); a second tank (165, which forms a space that can contain a volume of fluid, see fig. 12); whereby the regulated extinguisher solution or inert gas is stored in said second tank (fig. 12).  
claim 7, Allison teaches the fire suppression system described regarding claim 1, and further including a low pressure tank (165, which forms a space that can contain a volume of fluid, see fig. 12); a regulator (167); said regulator lowers the pressure of said extinguisher solution or inert gas producing a regulated extinguisher solution or inert gas (col. 12, ln. 56 and col. 13, ln. 23-25 - inherently, the pressure of the gas will drop across the valve); said low pressure tank stores said regulated extinguisher solution or inert gas (fig. 12); whereby said regulated extinguisher solution or inert gas is at a low enough pressure for the valve.
Regarding claim 10, Allison teaches the fire suppression system described regarding claim 1, and further wherein said controller is a microcontroller (177, see col. 12, ln. 62 and fig. 12).  
Regarding claim 11, Allison teaches the fire suppression system described regarding claim 1, and further wherein said extinguisher solution or inert gas is carbon dioxide (col. 13, ln. 3).  
Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden (US 5,808,541).
Regarding claim 1, Golden teaches a fire suppression system (col. 1, ln. 13-14) comprising a tank (18) holding a extinguisher solution or inert gas (22); said tank containing a valve (32); a controller (52) for detecting and sending signals (col. 4, ln. 64-col. 5, ln. 3); said controller connected to a sensor (62, see col. 5, ln. 9-11); said sensor for detecting temperature (col. 5, ln. 9-11); said controller sending a signal when said temperature is detected by said sensor as being over a threshold (col. 5, ln. 25-31); said signal is then sent by said controller to said valve causing said valve to open (col. 6, ln. 39-45); said extinguisher solution or inert gas flowing through said valve to suppress the fire (col. 5, ln. 32-36).
Regarding claim 2, Golden teaches the fire suppression system described regarding claim 1; and further including an encoder (124); whereby said encoder allows the range of said signal to be extended (col. 7, ln. 49-52).  
Regarding claim 8, Golden teaches the fire suppression system described regarding claim 1; and further including a relay (102); said relay has low current power applied to it from said controller (col. 6, 
Regarding claim 10, Golden teaches the fire suppression system described regarding claim 1, and further wherein said controller is a microcontroller (56).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Allison in view of Sadwick (US 2019/0013960).
Regarding claim 2, Allison discloses the fire suppression system described regarding claim 1.  Allison does not disclose further including an encoder; whereby said encoder allows the range of said signal to be extended.
Sadwick teaches a controller for a fire suppression system (par. 76, 130), said controller connected to a sensor for detecting temperature (par. 76, 108; par. 167 - “remote device”; par. 168); said controller sending a signal when said temperature is detected by said sensor as being over a threshold (par. 130; par. 168); and said controller including an encoder (par. 84); whereby said encoder allows the range of said signal to be extended (par. 44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Allison to further include an .    
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Allison in view of Sadwick and further in view of Vasquez (“Taking The Leap Off Board: An Introduction to I2C Over Long Wires”).
Regarding claim 3, Allison in view of Sadwick discloses the fire suppression system described regarding claim 2; and Sadwick further teaches wherein said signal is sent to said encoder in I2C form (par. 213).  Allison in view of Sadwick does not disclose a second encoder; said encoder changes said signal to DI2C and sends it to said second encoder; said second encoder changes the signal from DI2C to I2C; whereby said signal is sent to the sensor from a longer distance.
Vasquez teaches re-encoding an I2C signal to DI2C (p. 8, par. 1) to run the signal over long distances to avoid the issues of bus capacitance and electromagnetic interference (p. 6 - “Solutions For Long Runs”), which requires providing a second encoder that changes the signal from DI2C to I2C.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Allison in view of Sadwick to further include a second encoder and wherein said encoder changes said signal to DI2C and sends it to said second encoder, and said second encoder changes the signal from DI2C to I2C, whereby said signal is sent to the sensor from a longer distance, as taught by Vasquez, since this was a known way of overcoming the issues of bus capacitance and electromagnetic interference that affect I2C.  
Regarding claim 4.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allison in view of Golden.
Allison discloses the fire suppression system described regarding claim 7, and further including .  Allison does not disclose further including a relay; said relay has low current power applied to it from said controller; said relay switching on high current power in response to said temperature being over said threshold; whereby once said signal is sent from said controller to said relay to open said valve said relay switches on high current power to open said valve and extinguish the fire.  
Golden teaches the fire suppression system described regarding claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Allison to further include a relay; said relay has low current power applied to it from said controller; said relay switching on high current power in response to said temperature being over said threshold; whereby once said signal is sent from said controller to said relay to open said valve said relay switches on high current power to open said valve and extinguish the fire, as taught by Golden, since this was a known arrangement for operating a solenoid valve in a fire suppression system in response to a sensed fire condition.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rowe (US 8,960,218), Xin et al. (US 2016/0059059), and Nesselle et al. (US 10,317,264) all teach fire suppression systems having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752